Citation Nr: 0213373	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  96-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  The propriety of the initial evaluation for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling from June 1, 1994.

2.  The propriety of the initial evaluation for tendonitis of 
the left knee, currently evaluated as 10 percent disabling 
from June 1, 1994.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from October 1973 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Washington, D.C.

A hearing before the undersigned member of the Board was held 
at the Central Office of VA in April 2000.  A hearing 
transcript is of record.

Claims for an earlier effective date for service connection 
for the right and left knee disabilities and for a greater 
evaluation therefor were considered by the Board in May 2000.  
The Board granted an earlier service connection effective 
date of June 1, 1994.  The Board also remanded the claims for 
higher ratings for additional evidentiary development.  
Thereafter, the RO increased the evaluation of the left knee 
disability from noncompensable to 10 percent from June 1, 
1994.  The record also reveals that while the veteran raised 
other issues, on which adjudicative action was taken, in May 
2002 he indicated that he was limiting his appeal solely to 
the issues pertaining to his knee disorders.


FINDINGS OF FACT

1.  The veteran's right knee disability involves 
osteoarthritis and is manifested by a history of pain.  It is 
not manifested by instability of the knee or by limitation of 
motion that is cognizable by VA, and significant functional 
limitation because of pain with motion, fatigability, 
weakness, or incoordination has been found during medical 
examination to be absent.

2.  The veteran's left knee disability involves 
osteoarthritis and tendonitis and is manifested by a history 
of pain.  It is not manifested by instability of the knee or 
by limitation of motion that is cognizable by VA, and 
significant functional limitation because of pain with 
motion, fatigability, weakness, or incoordination has been 
found during medical examination to be absent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the right knee have not been met 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for tendonitis of the left knee have not been met since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
The notice must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

In a letter dated in June 2001, the RO apprised the veteran 
of the requirements of the VCAA and their relevance to his 
claims.  In that letter, the RO also advised the veteran of 
the type of evidence that could substantiate his claims.  The 
same advice was provided to the veteran in RO letters dated 
earlier in June 2001, in November 2001, and in January 2002.  
In providing such notice, the RO also explained what the 
respective responsibilities of VA and the claimant were for 
obtaining such evidence.

In several of these letters, the RO requested the veteran to 
identify all sources of medical records that could be 
relevant to his claims.  The veteran's response, received by 
the RO in September 2001, indicated that there were 
outstanding medical records pertinent to the claims and dated 
from 1998 at Dewitt Army Hospital.  The RO took action to 
secure those records, and those obtained were dated from 
1995.  In addition, the RO requested and obtained outstanding 
VA outpatient treatment records dated from June 1, 1994 from 
the outpatient clinic in Alexandria, Virginia, in accordance 
with information provided by the veteran at the April 2000 
hearing.  The RO also asked the veteran, in the letter dated 
in January 2002, to identify any evidence that his knee 
disabilities had interfered with his employment.  However, 
the veteran did not produce any information in response to 
this request.

In addition to securing documentary evidence, the RO provided 
the veteran with three VA examinations, those of September 
1995, January 1998, and February 2002, during which findings 
pertinent to the claims on appeal were developed. 

As the veteran has received the notice and assistance called 
for by the VCAA, the Board will decide his claim on the basis 
of the record as it now stands on appeal. See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ii.  Propriety of evaluations of right and left knee 
disabilities

General principles of rating

This is a case in which the disability ratings at issue were 
rendered in conjunction with a grant of service connection.  
In such circumstances, the rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection and, accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for each of the 
disabilities in concern on this appeal is June 1, 1994.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented by the approximates the criteria for that rating 
more nearly than the criteria for the lower rating.  38 
C.F.R. § 4.7 (2001).

Disability evaluations rendered under the rating schedule 
require consideration of the effect of pain, weakness, 
fatigability, and incoordination on functional abilities, 
including the ability to engage in employment or other 
ordinary activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001).  VA regulations provide that functional loss will be 
considered in evaluating disabilities on the basis of 
limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001).  The United States Court of Appeals for Veterans 
Claims (known prior to March 1, 1999 as the United States 
Court of Veterans Appeals) (the Court) has held that VA 
adjudicators must consider whether regulations 38 C.F.R. § 
4.40, concerning functional loss due to pain, and 38 C.F.R. § 
4.45, concerning functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination.  The Court stated that these determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant thereto.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2)); 
see Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence of 
his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Evidence

His service medical records show that the veteran received 
medical attention on several occasions for one of his knees 
or both.  In September 1985, he was seen for left thigh and 
knee pain that he said arose while he was running.  No 
diagnosis was made, and conservative treatment was 
prescribed.  In January 1989, after reporting bilateral knee 
pain that had persisted for more than one year, he was 
diagnosed with bilateral patella tendonitis.  Examination 
revealed that he had full range of motion of the knees, but 
with crepitus and pain.  No effusion, swelling, or 
instability of the knees was found.  In July 1993, after 
complaining that he experienced pain in both knees during and 
after running, he was diagnosed with bilateral patella 
insertion tendonitis.  Follow-up examination disclosed that 
each knee had full range of motion, with mild crepitus but no 
pain.  Instability and pivotal shift were absent, and no 
warmth, effusion, or tenderness was detected.   In December 
1993, he was found to have sustained a contusion of the right 
knee while playing basketball.  Examination revealed that 
there was full range of motion in the knee and no laxity, 
effusion, edema, or tenderness.  

Post-service medical records contained in the claims file 
include the report of an evaluation of the veteran's right 
knee performed at Dewitt Army Hospital in September 1995.  An 
x-ray revealed patellofemoral osteoarthritis with 
degenerative changes in the medial compartment and effusion.  
Physical examination identified swelling, crepitus, and 
tenderness of the knee.  

The veteran was given a VA general examination later in 
September 1995 in connection with claims for service 
connection for his knee and other conditions.  X-rays taken 
of the right knee during the examination identified prominent 
spurring at the site of insertion of the quadriceps tendon, a 
small effusion, and minimal osteoarthritic changes involving 
the articular surfaces.  The veteran said that he had injured 
the right knee playing basketball.  He reported that the knee 
sometimes became swollen and would give him difficulty when 
he tried to climb stairs.  Physical examination revealed 
normal range of motion but also identified significant 
crepitus and the presence of a Baker's cyst.  The diagnosis 
was degenerative joint disease of the right knee.  No 
examination of the left knee took place.

In December 1995, a magnetic resonnance imaging study (MRI) 
of each knee was performed at Dewitt Army Hospital.  The MRI 
of the right knee disclosed degeneration of the posterior 
horn of the medial meniscus, the possible presence of a small 
associated peripheral tear, medial patellar plica, and a 
small joint effusion.  The MRI of the left knee disclosed 
mild meniscal degeneration without evidence of a frank tear, 
a small medial patellar plica, a small effusion, and edema 
and possible blood products in the soft tissue superficial to 
the patellar tendon insertion possibly related to acute 
trauma.  Follow-up examination conducted in March 1996 found 
no effusion and "good" active range of motion in both knees 
and also noted the presence of a small medial meniscus tear 
in the right.

A VA orthopedic examination performed in January 1998 
addressed the condition of both knees.  The veteran described 
pain in the right knee that would worsen with exercise or 
prolonged standing and swelling in the knee joint that would 
develop after running.  The veteran indicated that he would 
have pain in his left knee, although not as severe as in his 
right, but not any swelling.  He stated that he took over-
the-counter pain medicine before engaging in activity that 
was likely to bring about knee pain.

Physical examination of each knee joint showed no swelling, 
deformity, or tenderness.  Flexion of each elicited minimal 
crepitus.  Each knee exhibited a range of motion from 120 
degrees of flexion to 0 degrees of extension, unaccompanied 
by evidence of pain.  No instability of either knee was 
identified, and the veteran's gait was normal.  X-rays of 
each knee taken during the examination did not disclose 
arthritis but did identify osteophytes (osteochondromas) well 
below the knee joints.  The diagnoses rendered for the knees 
were bilateral patellar spurs and osteochondroma of both 
tibiae.  

At the April 2000 hearing conducted in this case, the veteran 
testified about the difficulties that he had been 
experiencing with his knees.  He indicated that the 
predominant problem with his knees was pain and some 
restriction of movement. He said that both knees hurt much of 
the time but indicated that the right knee pain felt sharper 
and more acute.  He said that he had some difficulty going up 
stairs but not with other everyday functioning involving use 
of his knees.  He reported, however, that if he engaged in 
activity particularly strenuous to his knees, he would feel 
"practically disabled" the next day.  He said that he did 
not use a cane or other such aids.  He did not report a 
history of instability of either knee but estimated that he 
had experienced instability of the knees during one episode 
approximately four years earlier.

Outpatient treatment records dated from April to July 1999 
from the VA outpatient clinic in Alexandria, Virginia that 
were added to the claims file documented treatment for 
various conditions but none involving either knee.

In June 2001, the veteran was seen in the emergency room of 
Dewitt Army Hospital for acute knee pain.  Both knees were 
assessed.  The right knee was noted to exhibit full range of 
motion, crepitus, pain with abduction of the tibia, no laxity 
of the ligaments, and no swelling.  The left knee was noted 
to exhibit full range of motion, crepitus, no laxity of the 
ligaments, no tenderness, and no swelling.

A VA examination of the joints was performed in February 2002 
so that additional assessment of the severity and 
characteristics of the veteran's knee disabilities could be 
made.  The veteran complained of recurrent pain in both knees 
and occasional swelling of the right.  He did not make report 
of any weakness, fatigability, incoordination, or decreased 
endurance that he felt was associated with either knee.  He 
did suggest that with strenuous exercise, both knees, and 
particularly the right, would become quite painful.  The 
examiner observed that the veteran was able to execute 
functional movements incident to the examination without 
apparent pain or other sign of disability.

Physical examination of the knees confirmed the absence of 
tenderness, swelling, or deformity.  Instability of either 
knee could not be demonstrated.  Range of motion of each knee 
was from 120 degrees of flexion to 0 degrees of extension, 
and this appeared to the examiner to be unaccompanied by 
pain.  X-rays taken the knees during the examination 
disclosed bilateral degenerative arthritic changes and a spur 
along the superior aspect of the left patella involving the 
quadriceps tendon.  In addition to the radiological 
impression of bilateral knee arthritis, a diagnosis of 
tendonitis of the left knee was rendered by the examiner.

Rating

The veteran's right and left knee disabilities are each 
evaluated as 10 percent disabling from the June 1, 1994 
effective date of service connection therefor.  The veteran 
seeks a higher evaluation for each disability from that 
effective date.

The medical evidence in this case shows that degenerative 
arthritis of both knees has been identified by that x-rays, 
most recently, those taken during the February 2002 VA 
examination.  Diagnostic Code 5003 pertains to degenerative 
arthritis that has been established by x-ray findings.  See 
38 C.F.R. §  4.71a, Diagnostic Code 5003.  The diagnostic 
code that the RO assigned to the right knee disability, 
Diagnostic Code 5010, signifies traumatic arthritis and 
directs that traumatic arthritis be rated under Diagnostic 
Code 5003 as degenerative arthritis.  In contrast, the 
diagnostic code that the RO assigned to the left knee 
disability, Diagnostic Code 5257, concerns a condition that 
the medical evidence of record indicates is absent here.  The 
Board finds that the left knee disability should be rated 
instead as arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-rays is to be rated on the basis of 
limitation of motion of the joint in question under the 
appropriate diagnostic codes.  When the limitation of motion 
of the specific joint or joints involved is cognizable but 
noncompensable under such diagnostic codes, a rating of 10 
percent is for application for each major joint group or 
minor joint group affected by limitation of motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
provided where there is X-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints or of two of more 
minor joint groups without exacerbations.  38 C.F.R. §  
4.71a, Diagnostic Code 5003. 

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Ratings provided under Diagnostic Code 
5260 include a 10 percent rating for leg flexion limited to 
45 degrees and a 20 percent rating for leg flexion limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260.  
Ratings provided under Diagnostic Code 5261 include a 10 
percent rating for leg extension limited to 10 degrees and a 
20 percent rating for leg extension limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5261.  A noncompensable 
evaluation - - that is, one indicating limitation of motion 
that is cognizable by VA although not compensable - - will be 
assigned under Diagnostic Code 5260 when leg flexion is 
limited to 60 degrees and under Diagnostic Code 5261 when leg 
extension is limited to 5 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Full range of motion of the knee joint for VA purposes is 
from 0 degrees of leg extension to 140 degrees of leg 
flexion.  38 C.F.R. § 4.71, Plate II (2001).  

Here, the record contains no medical finding that the veteran 
has limited motion in his knees of a degree that is 
cognizable by VA.  During range of motion testing performed 
during the February 2002 VA orthopedic examination, the 
veteran exhibited 110 degrees leg flexion and 0 degrees of 
leg extension bilaterally.  There is no other evidence in the 
record dated from June 1, 1994 of greater restriction of knee 
motion than what was identified during the February 2002 
study.  

Therefore, although the evidence shows that the veteran's 
knee range of motion is less than full, see 38 C.F.R. § 4.71, 
Plate II, limitation of motion that is recognized by VA under 
the schedule for rating disabilities has not been shown.  
Neither a compensable nor a noncompensable evaluation is 
warranted for either knee under Diagnostic Codes 5260 or 
5261.  The maximum evaluation available under Diagnostic Code 
5003 for disability of a knee joint that does not involve 
cognizable limitation of motion is 10 percent.  Thus, an 
evaluation greater the current 10 percent may not be granted 
under the rating schedule in this case for arthritis of 
either knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The schedular ratings of 10 percent for each knee disability 
currently in place are coordinated with, and justified by, 
evidence of painful motion.  38 C.F.R. § 4.21.  Under 
38 C.F.R. § 4.59, painful motion is recognized as an 
important factor in a disability characterized by arthritis.  
The Court has interpreted this provision to mean that a 
compensable evaluation may be assigned under Diagnostic Code 
5003 for painful motion when arthritis has been established 
by x-ray findings, even when there is no actual limitation of 
motion.  The Court held that under such circumstances, 
painful motion is to be deemed limited motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); see Hicks v. 
Brown, 8 Vet. App. 417, 421-22 (1995).  

The record in this case contains reports by the veteran that 
he has chronic pain in his knees, including pain with motion.  
This represents competent lay evidence concerning disability 
symptoms.  In accordance with this evidence, evaluations of 
10 percent for the right and left knee disabilities, 
respectively, now are in place from the June 1, 1994 
effective date of service connection.  The Board finds that 
these represent apopropriate evaluations under Diagnostic 
Code 5003.  Lichtenfels; 38 C.F.R. § 4.59.  

An evaluation in excess of 10 percent is not available for 
either knee disability on the basis of limitation of motion, 
however.  Actual limitation of motion cognizable under the 
pertinent Diagnostic Codes, 5260 and 526, has not been shown 
in this case.  As noted above, VA regulations provide that a 
schedular disability rating may be increased, or a 
compensable schedular disability rating established, under 
diagnostic codes pertaining to limitation of motion on the 
basis of evidence of functional loss.  38 C.F.R. § 4.40, 
4.45; Schafrath; DeLuca.  The VA examination performed in 
February 2002 addressed the possibility that such function 
loss, specifically, pain, pain with movement of a joint, 
weakness, fatigability, or incoordination, was associated 
with the veteran's knee disabilities.  The examiner's 
diagnosis noted that according to the history given by the 
veteran, recurrent and increasing pain and occasional 
swelling were attendant upon the right knee disability and 
that recurrent pain was attendant upon the left.  In 
evaluating the veteran's knees, however, the examiner 
concluded that pain, weakness, fatigability, decreased 
endurance, and incoordination were not in evidence.  No other 
medical evidence in the record contradicts these findings.  
The veteran is compensated for a history of bilateral knee 
pain by the 10 percent evaluation for each knee disability 
from the effective date of service connection therefor that 
was granted by the RO and has been confirmed in this decision 
under Diagnostic Code 5003.  A duplicative evaluation for 
pain under Diagnostic Code 5260 or 5261 may not be granted, 
see 38 C.F.R. § 4.14, and a higher evaluation under those 
provisions for greater functional loss is not warranted by 
the evidence.

In cases in which a veteran has both arthritis and 
instability of the knee, separate evaluations are available 
under Diagnostic Codes 5003 and 5257, respectively.  
VAOPGCPREC 23-97 (1997); see also VAOPGCPREC 9-98 (1998).  
During the February 2002 VA examination, however, the 
veteran's knees were assessed for instability, and none was 
found.  No other medical evidence in the record admits of a 
contrary finding.  Thus, an evaluation for either knee under 
Diagnostic Code 5257 for instability is not in order.  
Accordingly, neither knee disability evaluation may be 
increased above 10 percent by means of separate evaluations 
under Diagnostic Codes 5003 and 5257.

The Board has considered all other potentially applicable 
provisions of the rating schedule, see Schafrath, and has 
found in light of the evidence that none permits an 
evaluation of either of the veteran's knee disabilities 
greater than 10 percent at any time from the June 1, 1994 
effective date of service connection.  No ankylosis of either 
knee has been demonstrated.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.)  Thus, Diagnostic Code 5256 (ankylosis of the 
knee), see 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001), 
although providing for evaluations greater than 10 percent, 
does not apply in this case.  Dislocation of the semilunar 
cartilage, accompanied by episodes of locking pain and 
effusion into the joint, has not been shown to be part of 
either knee disability (although there have been findings of 
an effusion, particularly in the right knee).  Thus, the 20 
percent evaluation assignable under Diagnostic Code 5258 for 
such condition is not available here.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2001).  Likewise, there is no evidence 
that either knee disability has involved nonunion or malunion 
of the tibia and fibula.  Thus, Diagnostic Code 5262 cannot 
be applied to secure an evaluation of either disability in 
excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001).

Accordingly, schedular evaluations greater than 10 percent 
for the disabilities of the right and left knee will not be 
granted.  The Board has found that the degree of disability 
of either knee has not been greater than 10 percent at any 
time from the June 1, 1994 effective date of service 
connection.  Fenderson.

The Board has considered whether referral of either of these 
claims for consideration of an extraschedular evaluation is 
warranted under 38 C.F.R. 
§ 3.321(b)(1) (2001).  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  Referral for extraschedular evaluation, however, is 
based on a finding that the disability in concern presents 
"such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1). 

Here, the veteran has not suggested that his knee 
disabilities have interfered with his work.  Indeed, he has 
not cited any evidence that his knee disabilities have 
interfered with his employment even when requested to do so 
by the RO.  The veteran has not asserted, nor does the 
evidence suggest, that his knee disabilities have required 
periods of hospitalization.  In the absence of evidence such 
factors, the Board finds that the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 Vet 
App 218 (1995).


ORDER

An evaluation in excess of 10 percent from June 1, 1994 for 
degenerative changes of the right knee is denied.

An evaluation in excess of 10 percent from June 1, 1994 for 
tendonitis of the left knee is denied.



		
	N.R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

